Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 1 of 28 PageID #: 44
           Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 2 of 28 PageID #: 45




2019-2020 FT Faculty Performance Appraisal
Review Period 9/1/2019 - 8/31/2020



            REVIEWER
            Alexis Cade (Manager)




Suzanne Jones
Full Time Professor
Position
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 3 of 28 PageID #: 46




Overview

  Task Instructions



  Employee Details

  User ID                               110505818
  User Status                           Active
  Manager                               Alexis Cade
  Location                              Preston Ridge Campus
  Full Name                             Suzanne Jones




2019-2020 FT Faculty Performance Appraisal
                                                                                            Page | 2 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 4 of 28 PageID #: 47



Teaching Load

  Directions

                                             =========================

                                                       INSTRUCTIONS

  Step 1: Please use the following "Teaching Load Template" to list all the courses and labs taught, as well as all course
  releases or extra service agreements for the appraisal period.

  Step 2: Save the completed template to your local drive.

  Step 3: Attach the completed Teaching Load document to this review by using the "OPTIONS" drop‐down button
  located at the top right of this page.

                                             =========================


  Rating Scale


   Rating                                    Description
   Yes


  Have you completed and attached the "Teaching Load" document?


   Reviewer                                   Rating
   Suzanne Jones (Self)                       Yes




2019-2020 FT Faculty Performance Appraisal
                                                                                                                     Page | 3 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 5 of 28 PageID #: 48



FACULTY COMPETENCY SELF-ASSESSMENT

  Directions

                                                          INSTRUCTIONS

  The faculty annual self‐assessment affords faculty an opportunity to provide their supervisor a comprehensive
  summary of accomplishments and contributions to the five areas evaluated in the annual performance appraisal. The
  self‐assessment focuses on teaching, advising and supporting students, professional development, and college
  service. Faculty are responsible for completing a self‐assessment that provides their supervisor with evidence of
  professional accomplishments that support the mission and goals of the division, academic department, and the
  institution.



  Faculty will be assessed on the criteria for excellence in the performance of faculty "Duties and Responsibilities"
  listed in the categories found in the assessment. After reviewing the faculty’s self‐assessment, the supervisor will
  choose from among the following ratings to assess the level of accomplishment for each of the performance
  categories as well as an overall appraisal rating.



                                                  Performance Appraisal Ratings

                                        M ‐ Meets the Expected Level of Performance

                        I ‐ Improvement Needed ‐ Does Not Meet the Expected Level of Performance

                                             Performance Appraisal Rating Definitions:

  MEETS: Excellence in teaching, responsible participation in college service, and active professional growth are
  expected of faculty. One or more of the words usually, frequently, successfully, or effectively applies. Performance is
  fully satisfactory in all major respects.

  IMPROVEMENT NEEDED: Performance is inconsistent or problematic in one or more areas of evaluation. One or more
  of the terms occasionally, marginally, or inadequately applies. This rating describes performance in which many of
  the job duties and standards are met, but where improvement in one or more areas is required to meet the criteria
  for excellence. Goals for improvement must accompany this appraisal to clearly identify specific skills or areas in
  need of improvement.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                    Page | 4 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 6 of 28 PageID #: 49



                                                     FACULTY SELF‐ASSESSMENT

  The faculty self‐appraisal is comprised of a set of performance categories which reflect the principles that guide the
  Council on Excellence in their peer review of the accomplishments of faculty in pursuit of excellence at Collin
  College. Additional categories are included which emphasize Collin College core values and the evaluation of annual
  goals.

  DIRECTIONS
  For each performance category enter either a concise narrative statement, or a bulleted list, that will provide your
  Associate Dean or Director with enough information to assist them in assessing your accomplishments, initiatives,
  and contributions in each area.

  To help guide your response, be sure to read the description of Essential Performance Factors that incorporate and
  describe the particular aspects of excellence that are reflected in the Council on Excellence criteria for each applicable
  performance category.

  NOTE: Bullet points may not always effectively communicate to your Associate Dean or Director the details that would assist them
  in evaluating your accomplishments and could affect ratings for an individual category or for the overall appraisal. It is
  recommended to provide a brief, but detailed narrative when appropriate.




  I - TEACHING



  The Council on Excellence Criteria for Teaching
  The primary areas of focus for an excellent faculty member include teaching ﴾the first priority﴿, supporting students,
  engaging in significant college service, and participating in substantive professional development opportunities.

  A Collin College Faculty Member

        Facilitates learning
        Conveys the fundamental body of knowledge in the discipline and how to apply that knowledge
        Teaches students how to critique, analyze, and build upon that body of knowledge
        Shows students how to apply concepts and provide evidence to demonstrate that knowledge
        Employs current materials, applies contemporary research, and uses effective methods of instruction
        Provides meaningful feedback to students in an effective and timely evaluation process




                                            FACULTY SELF-ASSESSMENT OF TEACHING




2019-2020 FT Faculty Performance Appraisal
                                                                                                                               Page | 5 of 27
Suzanne Jones
                  Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 7 of 28 PageID #: 50



  ESSENTIAL PERFORMANCE FACTORS
  Teaching is the central responsibility of faculty members and the most important area of faculty evaluation. While
  standards may vary somewhat by discipline, certain characteristics of teaching are valued across the College: well‐
  planned, carefully organized courses; effective delivery of material; clear student learning outcome expectations;
  innovation in subject matter and pedagogy; courses that meet program and College objectives; sufficient
  opportunity for out‐of‐class contact between instructor and students; demonstrated effort to keep course content
  current; use of appropriate methods of feedback and student assessment.



  Scholarly work and accomplishments in instructional activities may take on a variety of forms, including guiding
  independent learning activities and student creative performance, interdepartmental collaboration with colleagues,
  and development and improvement of curriculum.



  In the space below, enter either a concise narrative statement or a bulleted list that provides your Associate Dean or
  Director with adequate information to assist them in assessing your accomplishments in teaching during the past
  year.




   Comments
   Suzanne Jones (Self):
       Implemented new service learning projects each semester which were student driven
          Worked on full accessibility standards all year for online classes
          Continued to use Team Based Learning ﴾TBL﴿ and took all but one training course for my certification
          Taught a Leadership Development Institute course in Spring 2020


  II - ADVISING AND SUPPORTING STUDENTS



  The Council on Excellence Criteria for Faculty Engagement in Student Advising

  A Collin College Faculty Member

          Provides advice to students about career and curriculum options
          Directs students to competent help for academic and non‐academic problems, i.e., Tutoring, Writing Center,
          ACCESS, Counseling Center, etc.
          Supports student organizations and events
          Is available to and approachable by students and may provide letters of recommendation in support of student
          success or education/career objectives

  Please Note: Not every bullet item above may apply for every faculty member. In some cases there may be different
  or additional items that are unique to the faculty member’s discipline or academic department.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                  Page | 6 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 8 of 28 PageID #: 51




                                                FACULTY SELF-ASSESSMENT OF ADVISING AND SUPPORTING STUDENTS



    ESSENTIAL PERFORMANCE FACTORS
    The most important responsibility of individual faculty is to enhance the student learning experience. Successful
    support of students encompasses approachability and availability to assist students inside and outside of the class;
    advertising and maintaining office hours; being informed about the degree, certificate, and transfer requirements
    of programs within the discipline; and being knowledgeable, able to explain, and willing to refer to academic and
    non‐academic college resources.



    DIRECTIONS
    In the space below, enter either a concise narrative statement or a bulleted list that provides your Associate Dean
    or Director with adequate information to assist them in assessing your level of engagement in advising and
    supporting students during the past year. Be sure to include any student‐related activities that demonstrate your
    support of students outside of the classroom. Examples include participation in student organizations as well as attending
    sports events, PTK induction, student performances, receptions, etc. Some items may be duplicated in the College Service
    category.




   Comments
   Suzanne Jones (Self):
       Held personal ongoing advising in office; sometimes this is related to DE holds or career exploration
        Implemented Office Hours advising changes ‐ food, introduction hours, bring a friend, co‐work, collaboration, etc.﴿
        Registered 48 students to vote in Fall 2019 and 17 in Spring 2020
        Set up and Take down of Frisco Resource Fair
        Worked Super Saturday event at Frisco campus
        Worked Brunch with Us Resource Fair at Frisco campus
        Worked Service Learning Community Partner Fair at Frisco Campus
        Worked new student faculty roundtables ﴾summer, fall, and spring﴿
        Volunteered at and presented ﴾panel discussion﴿ at FINE ﴾Find Investigate Navigate Educate﴿ Conference at Plano
        campus
        Presented Study Skills Seminars at the Frisco campus in Fall and Spring
        Advisor for 2 student organizations ﴾Students Demand Action and Texas State Teachers Association ‐ Aspiring
        Educators﴿




  III - PROFESSIONAL DEVELOPMENT




2019-2020 FT Faculty Performance Appraisal
                                                                                                                               Page | 7 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 9 of 28 PageID #: 52



  The Council on Excellence Criteria for Professional Development
  Collin College Faculty Member
       Remains current and competent in the discipline, staying vigilant and continuously monitoring advances in
        related scholarship
        Creates and sustains an on‐going program of self‐development and improved pedagogy
        Seeks opportunities for any of the following:
              Professional growth ﴾formal research and publication, production in one’s art, professional performance,
              etc.﴿
              Presentations before professional societies or other meetings
              Workshop and conference participation
              Active involvement in professional associations or community organizations
              Academic career advancement through course work



                                                         FACULTY SELF-ASSESSMENT OF PROFESSIONAL DEVELOPMENT


    ESSENTIAL PERFORMANCE FACTORS
    Each faculty member is expected to be intellectually active. Professional development may take many forms
    (see below), including active engagement in intellectual activities within one’s own discipline, demonstrating
    efforts to stay current in one’s field.

         The following are types of activities that should be included:
         • Conferences/workshops attended/conducted
         • Professional presentations, papers presented/published/submitted for publication
         • Scholarly research or professional creativity
         • Collaborating on research projects with students
         • Interdisciplinary work with colleagues
         • Development of research and collaboration with other professionals
         • Active involvement in professional organizations
         • Developing and conducting artistic performances
         • Coursework recently completed or in progress
         • Any other ways in which you remain current in your discipline

    DIRECTIONS
    Enter either a concise narrative statement or a bulleted list that provides your Associate Dean or Director with
    adequate information to assist them in assessing your level of engagement in Professional Development
    activities during the past year.


    Please Note: For conferences or workshops, in addition to their title﴾s﴿, please include a brief description of their benefit
    to your teaching or professional activities at Collin. You may also choose to attach a copy of any travel summaries that
    were submitted for COE or Departmental travel ﴾Attachments will need to be loaded in the Supporting Documents section.﴿




   Comments
   Suzanne Jones (Self):
       Attended and Presented at Faculty Development Workshop – Service Learning Pedagogy ﴾Spring 2020﴿
        Attended and presented at TCCTA ﴾Texas Community College Teacher Association﴿ Teacher Prep Strand in Spring 2020

2019-2020 FT Faculty Performance Appraisal
                                                                                                                            Page | 8 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 10 of 28 PageID #: 53



        Attended Team Based Learning training at UNT ﴾Spring 2020﴿
        Attended Team Based Learning training at Collin College ﴾Fall and Spring﴿
        Attended Faculty Development Workshop Fall 2019
        Attended all ELC “Here’s How I do it webinars,” “Engagement and Rigor webinar,” and “Inclusive Design Webinar”
        Member TCEA ﴾Texas Computer Education Association﴿
        Member TACCTEP ﴾Texas Association of Community Colleges Teacher Education Programs﴿
        Attended QEP Workshop – “How to make your semester pop”
        Attended CSOTTE ﴾Consortium of State Organizations for Texas Teacher Education﴿ Teaching Conference


  IV - COLLEGE SERVICE



  The Council on Excellence Criteria for College (Community) Service
  A Collin Faculty Member

        Actively and productively participates in college‐wide, division, and department councils, task forces, and
        committees
        Creates programs/activities for the district that benefit students
        Performs other service activities designed to further the accomplishment of the college’s mission
        Represents the college in the community serviced by the college district
        Engages in professionally‐related community service


                                                                            FACULTY SELF‐ASSESSMENT OF COLLEGE SERVICE


    ESSENTIAL PERFORMANCE FACTORS
    Faculty members should be actively engaged in service at either the program, department, division, or college
    level, or a combination thereof. College service provides opportunities for faculty to exercise a leadership role
    and assist the College in attaining its institutional strategic goals and mission. Characteristics of excellent service
    include dependability, thoughtfulness, active participation and preparedness regarding committee assignments;
    acceptance of responsibility and leadership roles; helping professional organizations meet goals; helping
    student organizations meet goals; and providing opportunities for students to interact with communities beyond
    the College.


    DIRECTIONS
    Enter either a concise narrative statement or a bulleted list that provides your Associate Dean or Director with
    adequate information to assist them in assessing your level of engagement in College Service activities during
    the past year. Include detailed information about the type of service and your role, with title (if applicable) as
    well as listing achievements and contributions as a result of the service provided.

    Please Note: When listing activities, do not include contract activities that are expected of all faculty members such as
    attending All College Day, graduation, or division meetings, etc.




   Comments
   Suzanne Jones (Self):


2019-2020 FT Faculty Performance Appraisal
                                                                                                                           Page | 9 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 11 of 28 PageID #: 54



        Service Learning Faculty Liaison ﴾camps each semester, twice a month meetings, workshops, Faculty Fellows leader,
        Campus Compact Seminars, individual faculty meetings, adjunct faculty pre‐semester meetings, service learning
        highlights newsletter﴿
        Presented Study Skills workshop at Frisco Campus Fall 2019 and Spring 2020
        Worked Academic Decathlon at Frisco Campus in Spring 2020
        HB5 Committee – English Chair
        Frisco ISD curriculum writing in Summer 2019 for HB5 Collin Committee
        Plano ISD grant reviewer
        Worked Rockin' the Ridge
        Attended Child Development Advisory Board meetings
        Presented at two adjunct faculty academy workshops “Engaging & Effective Strategies” and “The Teaching Demo”
        Redesigned EDUC classroom in Frisco
        Worked Student Involvement Fair in Spring 2020
        Worked faculty roundtable at new student orientation each semester
        Presented at TAFE ﴾Texas Association of Future Educators﴿ conference for high school students at Collin County ISDs
        Presented at two campus advising meetings about EDUC and CDEC
        Served on Faculty Council and Chaired Teaching and Learning Committee
        Served on Grammarly Innovation Grant committee
        Co‐sponsor for Students Demand Action ﴾monthly meetings and helped organize Gun Violence Panel﴿
        Co‐sponsor for Texas State Teachers Association – Aspiring Educators ﴾monthly meetings﴿
        Published in NOSS Practitioner to Practitioner Journal in Summer 2019
        Attended Discipline Lead meeting in Fall 2019
        Served on Faculty Professional Development committee
        Worked and presented at Collin College FINE ﴾Find Investigate Navigate Educate﴿ Conference in Spring 2020
        Wrote and submitted EDUC marketable skills for 1300
        Served on EDUC/CDEC Search Committee




2019-2020 FT Faculty Performance Appraisal
                                                                                                                      Page | 10 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 12 of 28 PageID #: 55



FACULTY REVIEW OF STUDENT EVALUATIONS

  Directions


  After reviewing students’ evaluations of your courses, please enter a response that will address or confirm the
  feedback contained in them.

  FACULTY REVIEW OF STUDENT EVALUATIONS


   Comments
   Suzanne Jones (Self):
       Themes from face to face and online EDUC 1300 classes were that they liked the flexibility and organization. Many
        students commented on my flexibility and understanding during COVID‐19.
        My online classes consistently said that they enjoy how interactive the course is, how quickly I respond to their
        questions, and my clarity. These are all very important aspects in all of my classes.
        Two or three students commented on wanting clearer instructions on certain assignments. Even though it was just a
        few, I will try to specifically improve some directions on the assignments mentioned.
        Students seem to enjoy Team Based Learning in my face to face and hybrid courses.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                            Page | 11 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 13 of 28 PageID #: 56



Have you added comments in all the sections?

  Additional Information

  Confirm you have completed all        Yes, I have completed all the sections.
  the sections.




2019-2020 FT Faculty Performance Appraisal
                                                                                            Page | 12 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 14 of 28 PageID #: 57



Faculty Evaluation of Professional Development Goals

  Directions

  Faculty will list their goals from the appraisal period and indicate the level of accomplishment. Provide explanations for goals
  that were partially accomplished or not accomplished.

  Rating Scale


   Rating                                      Description
   Accomplished                                Accomplished
   Partially Accomplished                      Partially Accomplished
   Not Accomplished                            Not Accomplished


  EDUC 1301

  Teach EDUC 1301 again and rewrite my curriculum as it has been about 5 years since I taught it last.

  Start Date                                  Due Date                                    Goal Perspective
  8/15/2019                                   5/17/2020                                   Faculty - Teaching


   Comments
   Suzanne Jones - 5/6/2020 12:54:26 PM
   I taught 1301 in Spring 2020 and redesigned my curriculum from when I taught it 5 years ago.


   Reviewer                                      Rating
   Suzanne Jones (Self)                          Accomplished
   Alexis Cade (Manager)                         Accomplished

   Comments
   Suzanne Jones (Self):
   I taught 1301 and I enjoyed creating my new curriculum. We did have to move this face to face course online due to COVID,
   and some students couldn't finish, but otherwise, it went well.

   Alexis Cade (Manager):
   Dr. Jones taught EDUC 1301 in Spring 2020 and revised her curriculum accordingly.


  Online Teaching

  Continue building my online courses using new tools.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                            Page | 13 of 27
Suzanne Jones
                 Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 15 of 28 PageID #: 58



  Start Date                                 Due Date                                 Goal Perspective
  8/15/2019                                  5/17/2020                                Faculty - Teaching


   Comments
   Suzanne Jones - 5/6/2020 12:53:57 PM
   I have made my online 1300 course 100% accessible. I even hired an outside company that helped make sure all documents
   were ADA compliant.


   Reviewer                                    Rating
   Suzanne Jones (Self)                        Accomplished
   Alexis Cade (Manager)                       Accomplished

   Comments
   Suzanne Jones (Self):
   My Virtual Campus course is 100% accessible now. I hired a company and paid money to make all my documents
   accessible.

   Alexis Cade (Manager):
   Dr. Jones enhanced her online courses and implemented tools to improve their accessibility.




  Professional Development

  Attend a Teacher Prep Conference or Workshop.

  Start Date                                 Due Date                                 Goal Perspective
  8/15/2019                                  5/17/2020                                Faculty - Professional Development


   Comments
   Suzanne Jones - 5/6/2020 12:52:57 PM
   I attended the CSOTTE Conference and presented in the teacher prep strand of TCCTA as well.


   Reviewer                                    Rating
   Suzanne Jones (Self)                        Accomplished
   Alexis Cade (Manager)                       Accomplished

   Comments
   Suzanne Jones (Self):
   I attended CSOTTE which is a teaching conference and presented at the TCCTA Conference ‐ Teacher Prep strand.

   Alexis Cade (Manager):
   Dr. Jones successfully completed this goal and attended the TCCTA and CSOTTE conferences this academic year.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                     Page | 14 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 16 of 28 PageID #: 59



Faculty Goal Setting

  Directions

  Together, the faculty member and associate dean/director should agree on a set of goals for the faculty member for this
  academic year. These goals will be updated throughout the year and will be in the next yearly performance appraisal.

  Online Template Creation

  Complete EDUC 1301 and 2301 district templates by December 2020.

  Start Date                                 Due Date                                  Goal Perspective
  9/1/2020                                   5/17/2021                                 Faculty - Service


  Study Skills Workshops

  Conduct virtual study skill workshops for district wide participation by December 2020.

  Start Date                                 Due Date                                  Goal Perspective
  9/1/2020                                   5/17/2021                                 Faculty - Professional Development


  TSTA-AE

  Increase active membership for Texas State Teachers Association ‐ Aspiring Educator student organization by 10%.

  Start Date                                 Due Date                                  Goal Perspective
  9/1/2020                                   5/17/2021                                 Faculty - Service




2019-2020 FT Faculty Performance Appraisal
                                                                                                                        Page | 15 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 17 of 28 PageID #: 60



FACULTY COMPETENCY ASSESSMENT

  Directions

  The faculty self‐appraisal is comprised of a set of performance categories which reflect the principles that guide the
  Council on Excellence in their peer review of the accomplishments of faculty in pursuit of excellence at Collin
  College. Additional categories are included which emphasize Collin College Core Values and the evaluation of annual
  goals.



  DIRECTIONS

  For each performance category enter either a concise narrative statement, or a bulleted list, that will provide your Associate
  Dean or Director with enough information to assist them in assessing your accomplishments, initiatives, and contributions in
  each area. To help guide your response, be sure to read the description of Essential Performance Factors that incorporate
  and describe the particular aspects of excellence that are reflected in the Council on Excellence criteria for each applicable
  performance category.


  NOTE: Bullet points may not always effectively communicate to your Associate Dean or Director the details that would assist them
  in evaluating your accomplishments and could affect ratings for an individual category or for the overall appraisal. It is
  recommended to provide a brief, but detailed narrative when appropriate.


  Rating Scale

   Rating                                       Description
                                           MEETS: Excellence in teaching, responsible participation in college service and
                                           active professional growth are expected of faculty. One or more of the words
   Meets the Expected Level of Performance
                                           usually, frequently, successfully, or effectively applies. Performance is fully
                                           satisfactory in all major respects.
                                                IMPROVEMENT NEEDED: Performance is inconsistent or problematic in one or
                                                more areas of evaluation. One or more of the terms occasionally, marginally, or
                                                inadequately applies. This rating describes performance in which many of the job
   Improvement Needed                           duties and standards are met, but where improvement in one or more areas is
                                                required to meet the criteria for excellence. Goals for improvement must
                                                accompany this appraisal to clearly identify specific skills or areas in need of
                                                improvement.


  I - TEACHING




2019-2020 FT Faculty Performance Appraisal
                                                                                                                               Page | 16 of 27
Suzanne Jones
                  Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 18 of 28 PageID #: 61



  The Council on Excellence Criteria for Teaching
  The primary areas of focus for an excellent faculty member include teaching ﴾the first priority﴿, supporting students,
  engaging in significant college service, and participating in substantive professional development opportunities.

  A Collin College Faculty Member

          Facilitates learning
          Conveys the fundamental body of knowledge in the discipline and how to apply that knowledge
          Teaches students how to critique, analyze, and build upon that body of knowledge
          Shows students how to apply concepts and provide evidence to demonstrate that knowledge
          Employs current materials, applies contemporary research, and uses effective methods of instruction
          Provides meaningful feedback to students in an effective and timely evaluation process




                                         FACULTY SELF-ASSESSMENT OF TEACHING


  ESSENTIAL PERFORMANCE FACTORS
  Teaching is the central responsibility of faculty members and the most important area of faculty evaluation. While
  standards may vary somewhat by discipline, certain characteristics of teaching are valued across the College: well‐
  planned, carefully organized courses; effective delivery of material; clear student learning outcome expectations;
  innovation in subject matter and pedagogy; courses that meet program and College objectives; sufficient
  opportunity for out‐of‐class contact between instructor and students; demonstrated effort to keep course content
  current; use of appropriate methods of feedback and student assessment.



  Scholarly work and accomplishments in instructional activities may take on a variety of forms, including guiding
  independent learning activities and student creative performance, interdepartmental collaboration with colleagues,
  and development and improvement of curriculum.



  In the space below, enter either a concise narrative statement or a bulleted list that provides your Associate Dean or
  Director with adequate information to assist them in assessing your accomplishments in teaching during the past
  year.




   Reviewer                                   Item                                                  Rating
                                              Facilitates learning through effective preparation and Meets the Expected Level
   Alexis Cade (Manager)
                                              organization of course information.                    of Performance
                                              Provides students with the fundamental body of
                                                                                                    Meets the Expected Level
   Alexis Cade (Manager)                      knowledge of his/her discipline and remains current
                                                                                                    of Performance
                                              in effective methods of instruction.
                                              Teaches students to apply knowledge and               Meets the Expected Level
   Alexis Cade (Manager)
                                              demonstrate understanding.                            of Performance
                                              Provides clear student learning outcome               Meets the Expected Level
   Alexis Cade (Manager)
                                              expectations.                                         of Performance

2019-2020 FT Faculty Performance Appraisal
                                                                                                                     Page | 17 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 19 of 28 PageID #: 62



                                                 Employs current materials in classroom                 Meets the Expected Level
   Alexis Cade (Manager)
                                                 presentations and learning experiences.                of Performance
                                                 Uses teaching and learning methods that are            Meets the Expected Level
   Alexis Cade (Manager)
                                                 appropriate for the discipline.                        of Performance
                                                 Employs effective evaluation techniques and            Meets the Expected Level
   Alexis Cade (Manager)
                                                 provides meaningful feedback to students.              of Performance


   Comments
   Alexis Cade (Manager):
   Dr. Jones utilizes instructional methods that are appropriate for the discipline. She incorporates progressive teaching
   methodologies such as service learning and team based learning in order to provide meaningful learning experiences for her
   students.


  II - ADVISING AND SUPPORTING STUDENTS



  The Council on Excellence Criteria for Faculty Engagement in Student Advising

  A Collin College Faculty Member

        Provides advice to students about career and curriculum options
        Directs students to competent help for academic and non‐academic problems, i.e., Tutoring, Writing Center,
        ACCESS, Counseling Center, etc.
        Supports student organizations and events
        Is available to and approachable by students and may provide letters of recommendation in support of student
        success or education/career objectives

  Please Note: Not every bullet item above may apply for every faculty member. In some cases there may be different
  or additional items that are unique to the faculty member’s discipline or academic department.




                                                FACULTY SELF-ASSESSMENT OF ADVISING AND SUPPORTING STUDENTS




2019-2020 FT Faculty Performance Appraisal
                                                                                                                             Page | 18 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 20 of 28 PageID #: 63



    ESSENTIAL PERFORMANCE FACTORS
    The most important responsibility of individual faculty is to enhance the student learning experience. Successful
    support of students encompasses approachability and availability to assist students inside and outside of the class;
    advertising and maintaining office hours; being informed about the degree, certificate, and transfer requirements
    of programs within the discipline; and being knowledgeable, able to explain, and willing to refer to academic and
    non‐academic college resources.



    DIRECTIONS
    In the space below, enter either a concise narrative statement or a bulleted list that provides your Associate Dean
    or Director with adequate information to assist them in assessing your level of engagement in advising and
    supporting students during the past year. Be sure to include any student‐related activities that demonstrate your
    support of students outside of the classroom. Examples include participation in student organizations as well as attending
    sports events, PTK induction, student performances, receptions, etc. Some items may be duplicated in the College Service
    category.




   Reviewer                                      Item                                                    Rating
                                                 Understands current career and curriculum options,
                                                 degree requirements and course transfer information Meets the Expected Level
   Alexis Cade (Manager)
                                                 within the discipline and provides timely and tailored of Performance
                                                 advice to students.
                                                 Helps students with education-based problems
                                                                                                         Meets the Expected Level
   Alexis Cade (Manager)                         and/or directs students to appropriate college
                                                                                                         of Performance
                                                 resources.
                                                 Assists students in accessing appropriate college
                                                                                                         Meets the Expected Level
   Alexis Cade (Manager)                         and community resources for non-educational
                                                                                                         of Performance
                                                 problems.
                                                                                                         Meets the Expected Level
   Alexis Cade (Manager)                         Is available to and approachable by students.
                                                                                                         of Performance


   Comments
   Alexis Cade (Manager):
   Dr. Jones spends a considerable amount of time providing guidance to students regarding their academic and career goals.
   She also assists in promoting their civic involvement. Dr. Jones regularly volunteers for and attends events designed to inform
   students of available services that promote their academic success.


  III - PROFESSIONAL DEVELOPMENT




2019-2020 FT Faculty Performance Appraisal
                                                                                                                               Page | 19 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 21 of 28 PageID #: 64



  The Council on Excellence Criteria for Professional Development
  Collin College Faculty Member
       Remains current and competent in the discipline, staying vigilant and continuously monitoring advances in
        related scholarship
        Creates and sustains an on‐going program of self‐development and improved pedagogy
        Seeks opportunities for any of the following:
              Professional growth ﴾formal research and publication, production in one’s art, professional performance,
              etc.﴿
              Presentations before professional societies or other meetings
              Workshop and conference participation
              Active involvement in professional associations or community organizations
              Academic career advancement through course work



                                                         FACULTY SELF-ASSESSMENT OF PROFESSIONAL DEVELOPMENT


    ESSENTIAL PERFORMANCE FACTORS
    Each faculty member is expected to be intellectually active. Professional development may take many forms
    (see below), including active engagement in intellectual activities within one’s own discipline, demonstrating
    efforts to stay current in one’s field.

         The following are types of activities that should be included:
         • Conferences/workshops attended/conducted
         • Professional presentations, papers presented/published/submitted for publication
         • Scholarly research or professional creativity
         • Collaborating on research projects with students
         • Interdisciplinary work with colleagues
         • Development of research and collaboration with other professionals
         • Active involvement in professional organizations
         • Developing and conducting artistic performances
         • Coursework recently completed or in progress
         • Any other ways in which you remain current in your discipline

    DIRECTIONS
    Enter either a concise narrative statement or a bulleted list that provides your Associate Dean or Director with
    adequate information to assist them in assessing your level of engagement in Professional Development
    activities during the past year.


    Please Note: For conferences or workshops, in addition to their title﴾s﴿, please include a brief description of their benefit
    to your teaching or professional activities at Collin. You may also choose to attach a copy of any travel summaries that
    were submitted for COE or Departmental travel ﴾Attachments will need to be loaded in the Supporting Documents section.﴿




   Reviewer                                     Item                                                    Rating
                                                Remains current and competent in the appropriate       Meets the Expected Level
   Alexis Cade (Manager)
                                                academic discipline.                                   of Performance



2019-2020 FT Faculty Performance Appraisal
                                                                                                                           Page | 20 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 22 of 28 PageID #: 65



                                                Regularly participates in external professional
                                                meetings, seminars, activities, or conferences that       Meets the Expected Level
   Alexis Cade (Manager)
                                                are related to one’s discipline, and/or activities that   of Performance
                                                help to support teaching and program development.
                                                Regularly participates in Faculty Development
                                                                                                          Meets the Expected Level
   Alexis Cade (Manager)                        meetings, activities, or programs offered by the
                                                                                                          of Performance
                                                District.
                                                Engages in activities that help to enhance and
                                                promote excellence in teaching that could include
                                                                                                          Meets the Expected Level
   Alexis Cade (Manager)                        any of the following: Instructional technology,
                                                                                                          of Performance
                                                pedagogy, presentation skills, classroom
                                                management, etc.


   Comments
   Alexis Cade (Manager):
   Dr. Jones regularly participates in professional development activities such as conferences and trainings to remain current in
   her field. She attended the TCCTA and CSOTTE conferences this academic year as well as a variety of trainings offered
   through the college. Dr. Jones was also selected to present at several events thus sharing best practices with colleagues and
   future educators.


  IV - COLLEGE SERVICE



  The Council on Excellence Criteria for College (Community) Service
  A Collin Faculty Member

        Actively and productively participates in college‐wide, division, and department councils, task forces, and
        committees
        Creates programs/activities for the district that benefit students
        Performs other service activities designed to further the accomplishment of the college’s mission
        Represents the college in the community serviced by the college district
        Engages in professionally‐related community service


                                                                             FACULTY SELF‐ASSESSMENT OF COLLEGE SERVICE




2019-2020 FT Faculty Performance Appraisal
                                                                                                                           Page | 21 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 23 of 28 PageID #: 66



    ESSENTIAL PERFORMANCE FACTORS
    Faculty members should be actively engaged in service at either the program, department, division, or college
    level, or a combination thereof. College service provides opportunities for faculty to exercise a leadership role
    and assist the College in attaining its institutional strategic goals and mission. Characteristics of excellent service
    include dependability, thoughtfulness, active participation and preparedness regarding committee assignments;
    acceptance of responsibility and leadership roles; helping professional organizations meet goals; helping
    student organizations meet goals; and providing opportunities for students to interact with communities beyond
    the College.


    DIRECTIONS
    Enter either a concise narrative statement or a bulleted list that provides your Associate Dean or Director with
    adequate information to assist them in assessing your level of engagement in College Service activities during
    the past year. Include detailed information about the type of service and your role, with title (if applicable) as
    well as listing achievements and contributions as a result of the service provided.

    Please Note: When listing activities, do not include contract activities that are expected of all faculty members such as
    attending All College Day, graduation, or division meetings, etc.




   Reviewer                                     Item                                                    Rating

                                                Works individually and/or collaboratively with
                                                college employees to accomplish discipline,
                                                divisional and college missions, goals and
                                                objectives, through service and participation in any
                                                of the following:

                                                       College‐wide task forces
                                                       Faculty and staff search committees
                                                                                                        Meets the Expected Level
   Alexis Cade (Manager)                               Advisory groups
                                                                                                        of Performance
                                                       Student groups
                                                       Faculty advisor
                                                       Professionally related community activities on
                                                       behalf of the college
                                                       Organizing, supporting, or helping to
                                                       plan/execute special events or college
                                                       outreach



   Comments
   Alexis Cade (Manager):
   Dr. Jones engages in a plethora of college service activities. Her level of involvement ranges from committee service, co‐
   sponsorship, workshop facilitation, among other activities. She currently serves as a Service Learning Faculty Liaison, serves
   on the Faculty Council, and co‐sponsors the Students Demand Action organization and the Texas State Teachers Association
   – Aspiring Educators organization, which has seen considerable growth and earned multiple recognitions. Dr. Jones’ service
   demonstrates her dedication to student, departmental, and college growth and success.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                          Page | 22 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 24 of 28 PageID #: 67



  V - PROFESSIONALISM

  Criteria for excellence: Policies, Procedures, Timelines and Professional Interaction

   Reviewer                                     Item                                                  Rating
                                                Interacts professionally and courteously with
                                                students, faculty and staff, including advising and   Meets the Expected Level
   Alexis Cade (Manager)
                                                assisting associate faculty when required or          of Performance
                                                appropriate.
                                                Performs duties and responsibilities in accordance
                                                                                                      Meets the Expected Level
   Alexis Cade (Manager)                        with established policies, procedures and
                                                                                                      of Performance
                                                departmental expectations.
                                                                                                      Meets the Expected Level
   Alexis Cade (Manager)                        Meets timelines for assigned work.
                                                                                                      of Performance
                                                Provides timely notice for substitutes and            Meets the Expected Level
   Alexis Cade (Manager)
                                                class/schedule changes.                               of Performance
                                                Meets classes as scheduled and holds regular office Meets the Expected Level
   Alexis Cade (Manager)
                                                hours.                                              of Performance
                                                Participates in divisional and departmental           Meets the Expected Level
   Alexis Cade (Manager)
                                                meetings.                                             of Performance


   Comments
   Alexis Cade (Manager):
   Dr. Jones performs duties and responsibilities in accordance with established policies, procedures and departmental
   expectations. She maintains a professional demeanor and is courteous towards students, faculty and staff.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                         Page | 23 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 25 of 28 PageID #: 68



ASSOCIATE DEAN / DIRECTOR’S ASSESSMENT OF STUDENT EVALUATIONS

  Directions

  Please provide your assessment of faculty performance based on student evaluations.


  Student Evaluations - STRENGTHS (required)


   Comments
   Alexis Cade (Manager):
   Dr. Jones has overwhelmingly positive student evaluations. Many students commented on her kindness, enthusiasm,
   organization, and responsiveness. Her online students also showed immense appreciation for ability to make her courses
   interactive and engaging.


  Student Evaluations - AREAS FOR DEVELOPMENT (required)


   Comments
   Alexis Cade (Manager):
   Dr. Jones is encouraged to review her student evaluations for continuous improvement. Dr. Jones should consider providing
   more concrete details and instructions for various assignments.


  Student Evaluations - AREAS OF SPECIAL CONCERN FOR IMMEDIATE IMPROVEMENT (if
  applicable)




2019-2020 FT Faculty Performance Appraisal
                                                                                                                       Page | 24 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 26 of 28 PageID #: 69



FACULTY OVERALL EVALUATION

  Directions

  Please indicate below the overall appraisal rating for the employee, which best describes a summary of the above ratings
  and comments.


  Rating Scale


   Rating                                     Description
   Improvement Needed                         IMPROVEMENT NEEDED: Performance is inconsistent or problematic in one or
                                              more areas of evaluation. One or more of the terms occasionally, marginally, or
                                              inadequately applies. This rating describes performance in which many of the job
                                              duties and standards are met, but where improvement in one or more areas is
                                              required to meet the criteria for excellence. Goals for improvement must
                                              accompany this appraisal to clearly identify specific skills or areas in need of
                                              improvement.
   Meets the Expected Level of Performance MEETS: Excellence in teaching, responsible participation in college service and
                                           active professional growth are expected of faculty. One or more of the words
                                           usually, frequently, successfully, or effectively applies. Performance is fully
                                           satisfactory in all major respects.


  OVERALL EVALUATION


   Reviewer                                     Rating
   Alexis Cade (Manager)                        Meets the Expected Level of Performance

   Comments
   Alexis Cade (Manager):
   Dr. Jones is a dedicated professor with a deep passion for education. She is invested in the growth of her students and the
   overall progression of her department and the college. Dr. Jones embodies our Core Values through her service and
   excellence in teaching and has proven to be a valuable member of the Education Department.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                         Page | 25 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 27 of 28 PageID #: 70



Manager and Employee Meeting

  Directions

                                     *IMPORTANT: PLEASE READ BEFORE CONTINUING*

  Managers, complete the following steps before clicking “Submit”:

     1. Schedule and conduct a performance review meeting with the employee to discuss the performance appraisal.
     2. Print two copies of this review and bring them to the meeting.
     3. During the meeting, go over the entire review, provide feedback, and address any employee concerns.
     4. Make any necessary changes to this review online and confirm employee’s acceptance at the meeting.


        If you have not yet completed steps 1‐4, please click “Save and Exit” – do not click “Submit.”

  During the manager‐employee meeting, once steps 1‐4 are completed:

     1. In the presence of the employee, the manager should click “Submit.” The review can no longer be modified.
     2. The employee should log in, sign the evaluation, submit, and log out.




  Additional Information

  Please confirm you have met and       Yes, I have met and reviewed my assessment with the employee.
  reviewed your assessment with
  the employee.




2019-2020 FT Faculty Performance Appraisal
                                                                                                                    Page | 26 of 27
Suzanne Jones
                Case 4:21-cv-00733 Document 1-3 Filed 09/22/21 Page 28 of 28 PageID #: 71



SIGNATURE AND ACKNOWLEDGMENT

  Directions

  I have reviewed and discussed this performance appraisal with the Associate Dean/Director.



  X Suzanne Jones                                               X Alexis   Cade
  Self                                                          Manager

  7/21/2020                                                     7/21/2020
  Date                                                          Date




   Comments
   Suzanne Jones (Self):
   Thank you for your input and motivation!




2019-2020 FT Faculty Performance Appraisal
                                                                                               Page | 27 of 27
Suzanne Jones
